Citation Nr: 1118624	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether the severance of service connection for type II diabetes mellitus was proper.

2. Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

Documentation received from the service department in March 1989 indicates that the Veteran served on active duty from April 1965 to June 1965, from October 1967 to May 1968, and from May 1968 to April 1972.  The nature and circumstances of the Veteran's service will be further addressed below and will be the subject of further development.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2006 and September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The May 2006 rating decision denied service connection for non-Hodgkin's lymphoma, and proposed severance of service connection for type II diabetes mellitus.  The September 2006 rating decision implemented the proposed severance of service connection for type II diabetes mellitus.

The Veteran provided testimony at a November 2010 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

The Veteran appeals the RO's severance service connection for type II diabetes mellitus and its denial of service connection for non-Hodgkin's lymphoma.  The RO has found that the Veteran's discharge from the military was under other than honorable conditions for the period during which he served in Vietnam.  As a result of this characterization of his discharge, the RO has found that he is not entitled to service-connected compensation benefits for a period of service during which he would otherwise be presumed to have incurred type II diabetes and non-Hodgkin's lymphoma due to exposure to Agent Orange.  See 38 C.F.R. §§ 3.12 (character of discharge), 3.307 & 3.309(e) (presumption of exposure to Agent Orange based on service in the Republic of Vietnam and presumption of service connection for certain disabilities due to such exposure).

The Veteran acknowledges that his original discharge for one period of his service was characterized as under other than honorable conditions.  He notes, however, that his discharge was subsequently upgraded to a general discharge under honorable conditions.  He disputes that the service department has since found that the prior characterization of his discharge was warranted and further disputes that the characterization for his period of service in Vietnam, upon which his service connection claims are premised, should ever have been characterized as under other than honorable conditions.  See November 2010 Board hearing transcript.

The RO has found that the Veteran received his upgraded discharge in May 1977, but that based on a subsequent service department review it was determined that his discharge did not warrant an upgrade.  These findings involve application of a complex set of regulatory provisions set forth at 38 C.F.R. § 3.12 in the context of technical handwritten annotations to a one-page data sheet regarding the Veteran's service received from the service department in March 1989.  

The Board notes that in January 2007 the NPRC confirmed the upgrade of the Veteran's discharge and described the upgrade as having been applied for in April 1977 and granted in September 1978 (not May 1977).  

Further, the Board notes that in March 1989 the National Personnel Records Center annotated the provided data sheet in handwriting to revise the characterization of the Veteran's service for the period from May 1968 to April 1972 from Other Than Honorable (O.T.H.) to Under Honorable Conditions (U.H.C.).

Aside from certain limited records from the years 1965 and 1972 and other summary records, received by the RO in 1987, the Veteran's service personnel records and records of proceedings pertaining to the character of his discharge have not been obtained and associated with the claims file.  The Veteran denies that he has ever been informed by the service department that his discharge should not have been upgraded.  Because the Veteran essentially disputes the RO's interpretation of the data sheet with handwritten annotations received from the service department in March 1989, the Board finds that the RO/AMC should seek a more clearly worded clarification of the current status of the nature of the Veteran's discharge from the service department, and seek to obtain the Veteran's complete Official Military Personnel File and records of all proceedings pertaining to the nature and character of his discharge.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and obtain a clearly worded characterization and verification for all periods of the Veteran's active service.  

(a) In so doing obtain clarification and verification from the service department of the determination that "Discharge reviewed UP PL 95-126 and a determination made that character of service was warranted UP DOD SDRP 4/4/77," as annotated on a data sheet by the National Personnel Records Center in March 1989; and request all official service department documentation underlying this determination.

(b) Further, obtain clarification from the service department as to why in March 1989 the National Personnel Records Center annotated a data sheet in handwriting to revise the characterization of the Veteran's service for the period from May 1968 to April 1972 from Other Than Honorable (O.T.H.) to Under Honorable Conditions (U.H.C.).

2. Contact all necessary sources to obtain the Veteran's complete Official Military Personnel File, including records of all proceedings regarding the nature and circumstances of his discharge for all periods of active service, and all records of subsequent proceedings or determinations regarding his upgraded discharge. 

3. Thereafter, the RO/AMC should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  If further action is required, the RO/AMC should undertake it before readjudication of the claims.

4. Readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


